DISSENTING OPINION
BY Judge FRIEDMAN.
I respectfully dissent. Section 314(b) of the Workers’ Compensation Act (Act)1 states in part that “the employe shall be entitled to have a health care provider of his own selection, to be paid by him, participate in such examination requested by his employer....” 77 P.S. § 651(b) (emphasis added). Interpreting this provision, the majority acknowledges that the common meaning of the word “participate” is “to take part in something (as an enterprise or activity) usu. in common with others.” (Majority op. at 672.) Nevertheless, the majority concludes that when the legislature used the word “participate” in section 314(b) of the Act, the legislature actually meant to say “attend and observe.” (See majority op. at 672.) Because the legislature did not use either of those words, but instead selected a term that, by definition, means more than “to silently sit by,” I disagree.
Moreover, the majority’s holding goes far beyond the question presented on appeal, which is whether the restrictions imposed by the WCJ on the level of participation of Claimant’s health care provider constitute an error of law. The WCJ held *673that Claimant’s health care provider could not ask questions or make comments but could take notes and request brief recesses to confer with Claimant during the course of the evaluation. The majority not only approves of these limitations, but it further holds that permitting no more than the mute presence of a claimant’s health care provider affords a claimant the right provided by section 314(b). In my view, the majority’s overbroad decision conflicts with both the plain meaning of the statute and with the principles of statutory construction recently restated in Macomber v. Workers’ Compensation Appeal Board (Penske Transportation Services), 837 A.2d 1283 (Pa.Cmwlth.2003), appeal denied, 577 Pa. 738, 848 A.2d 931 (2004).
In Macomber, we sought to define the words “has a place of business,” as used in section 305.2 of the Act, added by section 9 of the Act of December 5, 1974, P.L. 782, 77 P.S. § 411.2. We set forth our analysis as follows:
Under principles of statutory construction, “[w]ords and phrases shall be construed according ... to their common and approved usage.” Section 1903(a) of the Statutory Construction Act of 1972, 1 Pa.C.S. § 1903(a). Here, the legislature did not use the specific words “owns or leases,” but the more general term “has.” We decline to impose on that term a more restrictive meaning than the “common” one, when there is no indication that the General Assembly intended the word “has,” as used in Section 305.2(d), to be so narrowly construed. The word “has,” can also mean “to be in a position to exercise (as a right or privilege).” Webster’s Third New International Dictionary of the English Language, 1039 (unabridged 1993). Therefore, this meaning, a common one, must also be afforded some weight.
Macomber, 837 A.2d at 1287 (footnote omitted) (emphasis added).
The majority fails to follow Macomber and fails to apply these principles of statutory construction to the present case. Because the General Assembly did not use the words “attend” or “observe” in section 314(b) of the Act, and absent any indication that the General Assembly intends the term “participate” to be narrowly construed, I would decline to impose a more restrictive meaning than the “common one” on that term. Macomber. Instead, based on the plain language of section 314(b), I would hold that Claimant’s health care provider must be permitted to take an active part in the examination.2
In addition, unlike the majority, I would recognize that Wolfe v. Workmen’s Compensation Appeal Board (Edgewater Steel Company), 161 Pa.Cmwlth.361, 636 A.2d 1293, appeal denied, 537 Pa. 669, 644 A.2d 1205 (1994), is significantly distinguishable from the present case. Wolfe involved a claimant’s request to have an attorney attend a physical examination. I see a critical difference between an attorney, whose function is to advocate for his client’s legal rights, and a health care provider, whose function is to provide medical care and treatment, and I believe that the legislature also recognized this distinction when it enacted section 314(b) of the Act. Moreover, I would not impugn the medical profession by basing my decision on speculative fears that its members are not capable of conducting themselves appropriately.
The fact that the “participation” permitted by the legislation presents a potential for interference with the exercise of an employer’s rights under section 314(a) of *674the Act3 does not provide grounds for this court to restrict the rights that the legislature has afforded claimants by way of section 314(b). Unless and until the legislature establishes more specific parameters governing the extent of the participation permitted by section 314(b), I believe questions concerning the permissible conduct of a claimant’s “participating” health care provider must be decided in .accordance with the standards of the medical profession.4 In the absence of evidence concerning those standards, neither the workers’ compensation authorities nor this court has the expertise necessary to make such determinations.5
Accordingly, I would reverse that portion of the WCAB’s order affirming the restrictions imposed by the WCJ with respect to the participation by Claimant’s health care provider in the scheduled psychiatric examination.

. Act of June 2, 1915, P.L. 736, as amended, 77 P.S. § 651(b).


. The definitions of "active” include "engaged in an action or activity: participating.” Webster’s Third New International Dictionary 22 (1993) (emphasis added).


. Section 314(a) of the Act, 77 P.S. § 651(a), provides in part that an employee must submit to an examination by a health care provider upon the request of the employer.


. An employer who believes that these standards have been violated will not be without recourse; for example, an employer may file a modification petition asserting that the health care provider’s conduct vitiated the claimant’s submission to the examination.


.A health care provider conducting a psychiatric examination, which is conversational in nature, may well believe that the type of recesses and conferences ordered by the WCJ in this case constitute interference with the examination.